[Cite as State v. Cameron, 2015-Ohio-362.]




                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :     CASE NO. CA2014-07-158

                                                   :           DECISION
  - vs -                                                         2/2/2015
                                                   :

YOHNUS ADAM MICHAEL CAMERON,                       :

        Defendant-Appellant.                       :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2013-09-1520



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

John T. Willard, P.O. Box 35, Hamilton, Ohio 45012, for defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, and upon a brief filed by appellant's counsel.

        {¶ 2} Counsel for defendant-appellant, Yohnus Adam Michael Cameron, has filed a

brief with this court pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967),
                                                                      Butler CA2014-07-158

which (1) indicates that a careful review of the record from the proceedings below fails to

disclose any errors by the trial court prejudicial to the rights of appellant upon which an

assignment of error may be predicated; (2) lists one potential error "that might arguably

support the appeal," Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the

record independently to determine whether the proceedings are free from prejudicial error

and without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and (5)

certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       PIPER, P.J., RINGLAND and HENDRICKSON, JJ., concur.